
	
		II
		111th CONGRESS
		1st Session
		S. 1886
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2009
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on Epilink
		  701.
	
	
		1.Epilink 701
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Aqueous emulsion of a modified aliphatic amine mixture of:
						decanedioic acid, compounds with 1,3-benzenedimethanamine-bisphenol A-bisphenol
						A diglycidyl ether-diethylenetriamine glycidyl phenyl ether reaction
						product-epichlorohydrin-formaldehyde-propylene oxide-triethylenetetramine
						polymer (provided for in subheading 3911.90.45)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
